             Case 1:19-cv-05631-MKV Document 27 Filed 04/06/20 Page 1 of 1




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK                                         USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
    COMMODITY FUTURES TRADING                                             DOC #:
    COMMISSION,                                                           DATE FILED: 4/6/2020

                           Plaintiff,

                  v.
                                                                  Case No. 1:19-cv-05631-MKV
    CONTROL-FINANCE LIMITED AND
    BENJAMIN REYNOLDS,

                           Defendants.


                            NOTICE OF VOLUNTARY DISMISSAL OF
                           DEFENDANT CONTROL-FINANCE LIMITED

           PLEASE TAKE NOTICE THAT pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

    Civil Procedure, Plaintiff Commodity Futures Trading Commission hereby voluntarily dismisses

    Defendant Control-Finance Limited from the above-captioned action without prejudice.


    Dated: April 3, 2020                Respectfully submitted,

                                        By: s/Julia C. Colarusso
                                            Julia C. Colarusso (admitted pro hac vice)
                                            Jonah E. McCarthy (S.D.N.Y. Bar No. JM1977)
                                            Luke B. Marsh (admitted pro hac vice)
                                            Paul G. Hayeck (pro hac vice application to be submitted)
                                            COMMODITY FUTURES TRADING COMMISSION
                                            Division of Enforcement
                                            1155 21st Street, NW
                                            Washington, DC 20581
                                            Telephone: (202) 418-6044 (Colarusso direct)
                                            jcolarusso@cftc.gov
                                            jmccarthy@cftc.gov
                                            lmarsh@cftc.gov
                                            phayeck@cftc.gov

                                           Attorneys for Plaintiff

The case is dismissed as to Defendant Control-Finance Limited. SO ORDERED.

      4/6/2020
